NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MIGUEL DIAZ-TORRES,                             Nos. 18-70141
                                                     18-72700
                Petitioner,
                                                Agency No. A089-247-266
 v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 2, 2020**
                                 Seattle, Washington

Before: IKUTA, R. NELSON, and HUNSAKER, Circuit Judges.

      Miguel Diaz-Torres petitions for review of the Board of Immigration

Appeals (“BIA”) dismissal of his appeal from an Immigration Judge’s (“IJ”) denial

of his applications for asylum, withholding of removal, and relief from removal

under the Convention Against Torture (“CAT relief”). We deny the petitions for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review.1

      1.     Mr. Diaz-Torres’s claims to asylum and withholding of removal based

on family membership and his supposed “anti-government” political opinion fail

because he has not shown that any of the harms caused by cartel members occurred

“because of” his social group or political opinion. Garcia-Milian v. Holder, 755
F.3d 1026, 1031 (9th Cir. 2014). Mr. Diaz-Torres does not know whether the

violence directed at his family members was in any way tied to him or his family.

And he never testified that he was personally targeted by the cartel because of his

political opinion or that the cartel members knew what his political opinion was.

Substantial evidence therefore supports the agency’s conclusion that Mr. Diaz-

Torres did not establish the requisite nexus to these two protected grounds.

      2.     Substantial evidence supports the agency’s determination that Mr.

Diaz-Torres could relocate outside the zone of cartel influence to avoid potential

torture in the future for purposes of CAT relief. See 8 C.F.R. § 1208.16(c)(3)(ii).

Although Mr. Diaz-Torres’s expert testified that Mr. Diaz-Torres was likely to be

tortured regardless of where he lived in Mexico because the cartels could find him,

other evidence contradicted the expert’s opinion, including the long period of time

since Mr. Diaz-Torres last saw members of the cartel and the fact that Mr. Diaz-


1
 Mr. Diaz-Torres’s claims based on the proposed social group of Mexican
professionals or agronomists who refuse to cooperate with narcotraffickers are
addressed in a concurrently-filed opinion.

                                          2
Torres was not sought out during a previous six-month stay in his home city.

Because a “reasonable adjudicator” would not be “compelled” to conclude that Mr.

Diaz-Torres could not safely relocate within Mexico based on this evidence,

substantial evidence supports the agency’s conclusion. Bringas-Rodriguez v.

Sessions, 850 F.3d 1051, 1059 (9th Cir. 2017) (en banc) (internal quotation marks

and citation omitted).

      3.     We likewise agree with the BIA that the proceedings before the IJ did

not violate Mr. Diaz-Torres’s due process rights. The agency provided a reasoned

analysis of the expert testimony offered by Mr. Diaz-Torres—referencing the

testimony multiple times in its decision—and acted as a neutral fact finder in doing

so. Moreover, Mr. Diaz-Torres has not shown that the handful of translation and

transcription errors he points to—none of which could have led to any

misunderstanding when read or heard in context—affected his ability to present his

case or prejudiced him. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000).

Finally, any mistake in the materials included in the administrative record as sent

to Mr. Diaz-Torres’s attorney did not prejudice Mr. Diaz-Torres because there is

no dispute that the agency had access to the full record in reaching its conclusions.

Nor has Mr. Diaz-Torres argued that anything in materials supposedly missing

would have changed the agency’s decision. See id.

      4.     The BIA did not abuse its discretion in denying Mr. Diaz-Torres’s


                                          3
motion to reconsider and motion to reopen. See Lopez-Vasquez v. Holder, 706
F.3d 1072, 1078 (9th Cir. 2013) (motion to reopen); Morales Apolinar v. Mukasey,

514 F.3d 893, 895 (9th Cir. 2008) (motion to reconsider). The motion to

reconsider was untimely, so the BIA was within its discretion to deny it. See 8

U.S.C. § 1229a(c)(6)(B). And the evidence presented in the motion to reopen—

which highlighted additional cartel-related violence in Mexico—did not meet the

requirements for reopening because it was not “qualitatively different from the

evidence presented at the previous hearing.” Najmabadi v. Holder, 597 F.3d 983,

987 (9th Cir. 2010) (internal quotations marks omitted).

      PETITIONS FOR REVIEW DENIED.




                                         4